Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 1 of 18            FILED
                                                                2020 Nov-12 AM 09:29
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 2 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 3 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 4 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 5 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 6 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 7 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 8 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 9 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 10 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 11 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 12 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 13 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 14 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 15 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 16 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 17 of 18
Case 5:20-cv-01785-CLS Document 1 Filed 11/11/20 Page 18 of 18
